Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 have been allowed. There is no motivation nor rationale for why one of ordinary skill in the art would use these disclose a method to stack a second stack of palletized bins adjacent a first stack using a riser to change a height of second stack thereby preventing toppling of the top bin of a first stack. Thus one of ordinary skill in the art would not reasonably combine these limitations to render the claimed invention obvious.   
“Shipping bins vertically stacked [according to FIG. 1] can topple over during transit, as generally illustrated in FIG. 1.” (Spec.) “Conventional wood pallets cannot be used to properly stack these plastic shipping bins with upwardly extending lid clips because the lid clips prevent the wood pallets from squarely resting on the top ends of the plastic shipping bins.” (Spec.) For definitional purposes the art of record states that pallets are understood to have risers, a central portion of the pallet which creates a gap between upper and lower horizontal surfaces, a gap providing access for forks of a fork truck to enter and subsequently lift the pallet. (See column 1, lines 28-35 of US 9,932,140 issued to Lindley.) 
According to the Lindley reference within the art pallets inherently include “a number or risers”. Applicant differentiates its risers from pallets because risers are taller than pallets and are ”positionable between different types of shipping bins to enable these shipping bins to stably stack atop one another in a way that inhibits an adjacent stack of shipping bins from toppling over during transit.” Shipping bins have legs 72, 74 negating the need for pallets. “A bin riser [is] positionable between different types of shipping bins to enable these shipping bins to stably stack atop one another in a way that inhibits an adjacent stack of shipping bins from toppling over during transit.” 
With respect to FIG. 12 Applicants invention changes a height of a second stack of bins 20, 22, 24 relative to a first stack 30, 32 by inserting a riser in between bins 30 & 32. As a result the top of second stack 30, 32 is higher than the top of the second bin 22 in the first stack thereby stabilizing the third bin 24 of the first stack and preventing toppling.
The whole of claim 1 was considered in the allowance. However, limitations that particularly differentiate between from the cited prior art are:
“a bin riser comprising first and second decks and one or more spacers separating first and second decks, wherein a first deck is formed from a deformable material.”
“wherein a bin riser and shipping bins are sized such that a top end of a second shipping bin is a first height above a floor of a shipping container, a top end of a fifth shipping bin is a second height above a floor of a shipping container, wherein a second height is greater than a first height.”
The relevant art discloses stacking three palletized bins issued to Lotti (US 4,234,279). Lotti’s invention upstacks palletized bins but neither teaches nor discloses stacking bins in a shipping container, use of risers in adjacent stacks or toppling of stacks. Hoffman (US 5,597,282) discloses stacking palletized bins in a shipping container but neither teaches nor discloses risers much less prevention of toppling of stacks.
References used in examining parent app# 16/278,994 (ABN) addressed a device invention and fail to teach or disclose methods of stacking palletized bins to change height of second stack adjacent a first stack thereby preventing toppling of the top bin of the first stack.
          The nonobviousness of the claimed invention is thus in the combination of limitations rather than in any specific limitation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY W ADAMS whose telephone number is (571)272-8101. The examiner can normally be reached Mon - Fri, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY W ADAMS/Primary Examiner, Art Unit 3652